Citation Nr: 1434157	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 1, 2008, for the grant of service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2013.  A transcript is of record.


FINDING OF FACT

On April 1, 2008, more than one year following active service, the Veteran submitted an original claim for entitlement to service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 2008, for the award of service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for an earlier effective date for service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy arises from a disagreement with the initial effective dates assignment following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this issue.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing the VLJ sought to identify any pertinent evidence not currently associated with the claim's folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Claim

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran has argued that there should be an effective date sometime in 2003 for the award of service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy because his medical records show that he was first diagnosed with these disabilities in 2003.  He also testified that shortly after being diagnosed with these disabilities in 2003 he contacted VA to obtain information about how to file a claim for service connection, he never received this information because it was mailed to an old address, and, if he had received it, he would have filed his claim in 2003.

The Veteran submitted his current claim of service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy on April 1, 2008, which is more than one year after service.  This is also the first claim for benefits for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy.  Under the law set out above, this is the appropriate date from which to establish service connection, the date of claim.  Although the Veteran was diagnosed to have diabetes prior to his claim in 2002 (and peripheral neuropathy after that), because the regulatory change adding a presumption of service connection for this disability was promulgated in 2001, and the Veteran had neither a claim pending since that time, or the disease itself since that time, an award of an earlier effective date as may be otherwise permitted under the provisions of 38 C.F.R. § 3.114 or § 3.816 is not warranted.  

[In this regard, under 38 C.F.R. § 3.114, an effective date one year prior to the date of claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit (service connection for diabetes mellitus) on the effective date of the liberalizing law (the May 2001 regulatory change that permitted a presumption of service connection for diabetes mellitus for those exposed to Agent Orange).  38 C.F.R. § 3.318, contemplates an award of benefits in those circumstances where the Veteran had a claim for the benefit at issue in the 1980's or pending between 1989 and the date of the enactment of the liberalizing law.]   

There are no provisions permitting treatment records to serve as an original claim for service connection, nor allowing speculation about what the Veteran would have done if he had received earlier instructions to serve as a basis for determining a date of claim for effective date purposes.  Thus, the Board finds that the proper effective date of April 1, 2008, was afforded the Veteran in this case.  


ORDER

Entitlement to an effective date earlier than April 1, 2008, for the award of service connection for type 2 diabetes mellitus with right and left lower extremity peripheral neuropathy is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


